 AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)

                                                                                                                             FILED
                                     UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA                                          I   JUL    1 8 ~019       I
                      United States of America                                    JUDGMENT IN AC                     ~L~Jt.i~:C,~~iNiA
                                      V.                                          (For Offenses Committed On or A.lll:~='""-1..ll!&Zl._ _.JO~·•~Pbli.JTJ..IY


                      Francisco Rincon-Carlos                                     Case Number: 19cr2746-MSB

                                                                                  Jesus Mosqueda
                                                                                  Defendant's Attorney


REGISTRATION NO. 75588298

THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of the Information
                                 -----------------------------
 •   was found guilty to count( s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                                Count Number(s)
8:1325(a)(2)                       ILLEGAL ENTRY (Misdemeanor)                                                      1


 •    The defendant has been found not guilty on count(s)
                                                                           -------------------
 IZI Count           1 of the Complaint                                       dismissed on the motion of the United States.


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                                                  TIME SERVED

  IZI Assessment: $10 WAIVED          IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          July 18, 2019
                                                                          Date of Imposition of Sentence


                                                                                 y~~
                                                                          f!ONORABLE MliiL S. BERG
                                                                          UNITED STATES MAGISTRATE JUDGE

                                                                                                                              19cr2746-MSB
